Citation Nr: 0116633	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  95-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a malignant glioma 
for accrued benefit purposes.

3.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.  He died in May 1994.  The appellant is his 
surviving spouse.  

In a July 1994 rating decision, the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied entitlement to service connection for the cause 
of the veteran's death, entitlement to accrued benefits, and 
entitlement to educational assistance benefits under Chapter 
35.  The appellant appealed all three issues to the Board of 
Veterans' Appeals (Board).  In May 1997, the Board remanded 
this case to the RO for further development.  In a December 
1999 decision, the Board determined that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death was not well-grounded and that the 
appellant's claim for entitlement to service connection for a 
malignant glioma for accrued benefit purposes was also not 
well-grounded.  The claim for Chapter 35 benefits was denied, 
in part, based on the denial of service connection for the 
cause of the veteran's death.  The appellant appealed the 
denial of her claims to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  On December 1, 2000, the Court vacated the Board's 
decision and remanded the case to the Board for action in 
accordance with the Veterans Claims Assistance Act of 2000, 
which the President signed into law on November 9, 2000.

The Board notes that pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), claims that were denied on a not well-grounded basis 
are being readjudicated as if the denial or dismissal had not 
been made.  The Board notes that the Act's provisions apply 
to claims filed during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Veterans 
Claims Assistance Act of 2000 on November 9, 2000 or claims 
decided after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.  The 
Board's December 1999 decision came within the applicable 
time period.  


REMAND

Among other things, the Veterans Claims Assistance Act of 
2000 defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, and eliminates 
from 38 U.S.C.A. § 5107(a) the necessity of submitting a 
well-grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's exposure to Agent 
Orange resulted in the development of a brain tumor which 
eventually caused the veteran's death.  Alternatively, she 
asserts that the veteran's exposure to radiation during 
service resulted in the development of a brain tumor which 
eventually caused the veteran's death.  In this case, the 
appellant's representative, a private attorney, asserts that 
a medical examination should be obtained in order to 
ascertain the etiology of the veteran's malignant glioma.  
Clearly, the representative is actually seeking a medical 
opinion, in view of the circumstances of this case.  

The only medical opinion of record regarding the etiology of 
the veteran's brain tumor was provided in August 1994 by Dr. 
A. Allan Dixon, M.D., F.R.C.S., Attending Neurosurgeon.  Dr. 
Dixon indicated that there may well have been a connection 
between the veteran's development of a brain tumor and his 
alleged Agent Orange exposure.  However, Dr. Dixon indicated 
that as a neurosurgeon, he was not qualified to comment on a 
possible relationship between the two.  He stated that 
professionals in his field are individuals who deal with the 
results of terrible malignant tumors, but are not necessarily 
experts in their causes.  He stated that he was wise enough 
to realize that the causes must be varied and are not known 
for certain.  He indicated that the most that he could say as 
a civilian neurosurgeon is that this malignant tumor in a 
young man could have been caused by a preceding exposure to 
any toxin.  However, Dr. Dixon again reiterated that he was 
"just not qualified to specifically address the issue of 
Agent Orange and its relationship to primary brain 
malignancies."

There is no medical opinion at all regarding the veteran's 
possible exposure to non-ionizing radiation during service 
and his malignant glioma.  

In light of the directives of the Veterans Claims Assistance 
Act of 2000, the Board finds that a medical opinion by an 
appropriate specialist should be obtained with regard to the 
cause of the veteran's death.  

Service Connection for a Malignant Glioma for Accrued Benefit 
Purposes

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Upon the death of a veteran, any accrued 
benefits are payable, in descending order, to the veteran's 
spouse, children (in equal shares), or dependent parents (in 
equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  In this case, as noted, the appellant is the 
veteran's surviving spouse.

Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  Lathan.  The 
appellant filed her application within one year of the 
veteran's death.  In addition, in order to support a claim 
for accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  38 
U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 
(Fed. Cir. Feb. 11, 1998).  In this case, the veteran had a 
claim pending for service connection for malignant glioma as 
due to Agent Orange exposure when he died.  An accrued 
benefits claim is, under the law, derivative of, and separate 
from, the veteran's claim.  See Jones.  Thus, the appellant's 
accrued benefits claim derives from the veteran's having had 
a claim pending at date of death.  Thus, in the adjudication 
of the claim for accrued benefits, the appellant is bound by 
the same legal requirements to which the veteran would have 
been bound had he survived to have his claim finally decided.

Generally, only evidence contained in the claims file at the 
time of the veteran's death may be reviewed in conjunction 
with a claim for accrued benefits.  However, there are 
exceptions with regard to certain VA records.  See Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  In Hayes, the Court 
held that service department and certain VA medical records 
are considered as being constructively in the claims file at 
the date of death although they may not physically be in the 
file until after that date.  The Court pointed to the 
provisions of M21-1, 5.25 and 27.08.  These provisions refer 
to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.  In addition, the applicable 
provisions refer to the acceptance after death of 
certifying/corroborating evidence.  

In view of the Veterans Claims Assistance Act of 2000, the 
appellant should be notified that evidence consistent with 
that described in Hayes may be submitted, if any is in 
existence.  If she cannot obtain such evidence, she should 
inform the RO and the RO should then obtain this evidence and 
associate it with the claims file.  

Chapter 35 Benefits

This matter should be deferred pending the outcome of the 
actions requested above.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should ensure that all 
outstanding records of treatment 
pertaining to the veteran's malignant 
glioma are of record.  Although the 
claims file contains the veteran's 
terminal records, the RO should verify if 
there are any outstanding records from 
the Syracuse VA Medical Center, Dr. 
Dixon, and any other source or facility 
identified by the appellant.  The 
appellant should be notified that 
evidence consistent with that described 
in Hayes may be submitted, if any is in 
existence.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative should 
be duly notified.  The appellant should 
be informed that she may submit 
additional medical records on her own, 
also.  If she cannot obtain such 
evidence, she should inform the RO and 
the RO should then obtain this evidence 
and associate it with the claims file.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the claims file should be 
forwarded to an appropriate VA medical 
specialist for review in order to obtain 
an opinion regarding the etiology of the 
veteran's death.  The entire claims file, 
to include all evidence added to the 
record pursuant to this REMAND, as well 
as a complete copy of this REMAND, must 
be made available to and be reviewed by 
the physician designated to provide the 
medical opinion.  The physican should 
offer an opinion as to the degree of 
likelihood that the veteran's death from 
a malignant glioma was caused or 
aggravated by the veteran's active 
military service to include consideration 
of any relationship between that 
diagnosis and Agent Orange exposure and 
alleged non-ionizing radiation exposure.  
The complete rationale for each 
conclusion reached should be set forth.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between the veteran's death from a 
malignant glioma and the veteran's 
military service, the RO should 
specifically advise the appellant and her 
representative of the need to submit such 
competent medical evidence to support the 
claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims for service 
connection for the cause of the veteran's 
death, service connection for a malignant 
glioma for accrued benefit purposes, and 
educational assistance benefits under 
Chapter 35, Title 38, United States Code, 
in light of all pertinent evidence of 
record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7.  If any benefit requested by the 
appellant continues to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



